Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 04, 2015

The Court of Appeals hereby passes the following order:

A15D0236. JASON N. ALEXANDRIAN v. JENNIFER L. ROBERTS.

      Jennifer Roberts and Jason Alexandrian divorced in July 2010. Roberts filed
a motion and brief for contempt against Alexandrian, alleging that he had violated
several provisions of the parties’ divorce decree, including his obligation to pay
uncovered medical expenses and the mortgage on the marital home. The trial court
held Alexandrian in willful contempt, ordering him to pay a portion of his arrearages
to purge the order of contempt. Alexandrian filed this application for discretionary
appeal from the trial court’s ruling. We, however, lack jurisdiction.
       Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]”Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because the Supreme
Court has jurisdiction over Alexandrian’s appeal, we hereby TRANSFER this case
to the Supreme Court of Georgia.
Court of Appeals of the State of Georgia
                                     02/04/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.